Case 1:17-cr-00791-LAK Document 235 Filed 02/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against- S4 17-cr-791 (LAK}

ALEXANDER MELENDEZ, et al.,

Defendants.

ORDER

Lewis A. KAPLAN, District Judge.

The letter motion of defendant Jones (Dkt 234) to modify the protective order (Dkt
54) is granted to the extent a new paragraph 6 as follows is added to the protective order:

“6. In addition to the foregoing, the materials enumerated in Dkt 234 may be
disclosed to attorneys Christine Chung, Gary Stein and Harry Sandick and
such other members of the Bar of this Court as now or subsequently
represent amici curiae or potential amici curiae and disclosure to whom is
approved by the Court. All such attorneys shall be Designated Persons
within the meaning of this order.”

It is denied in all other respects.
SO ORDERED.

Dated: February 17, 2021

 

 

Lewis A. Kapldn
United States District Judge
